DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Horn et al. (US 10,826,277 hereinafter refer as “Horn”) in view of KIM (US 2014/0168991) and further in view of MIURA et al. (US 2017/0317467 hereinafter refer as “MIURA”).
Regarding claims 1 and 5, Horn discloses a light-emitting device (1A, see Fig. 2) comprising: a casing (a housing 5, see Figs. 8 and 11, Col. 6; lines 36-55) including an upper surface portion (e.g. top portion of the housing 5, see Fig. 11) having one or more first through holes (openings 9, see Figs. 8 and 11); a transparent member (10, see Fig. 11, Col. 4; lines 48-60) that closes off the one or more first through holes; one or more light-emitting elements (plurality of laser diodes 29, see Fig. 11, Col. 7; lines 34-40) that face the one or more first through holes, respectively, within the casing; wherein the casing is integrally formed using one material (see Fig. 11).
However, Horn fails to disclose or fairly suggest a front surface portion having an opening; and a lid member provided so as to close off the opening the casing and the lid member have a fit structure in which a positional relation relative to each other is fixed.
KIM discloses a lamp unit (100, see Fig. 1) comprising: a casing (210, see Fig. 1, Para. 0023) including  an opening on the side and a lid member (lateral members 220, see Fig. 1, Para. 0034) provided so as to close off the opening (see Fig. 1).
MIURA teaches a light-emitting device (1, see Fig. 1A) including a casing (base body 10, see Fig. 1) including a base section (12, Figs. 2A to 2C); a plurality of semiconductor laser elements (30) on an upper surface of the base section (12); wherein the casing (base body 10) having an opening (see Fig. 6A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horn by forming the casing to have opening as suggested by MIURA and a lid to close off the opening as suggested by KIM, since it has been held by the courts making an integral structure separable (e.g. in a plurality of pieces), if so is desired, would require only ordinary skill. In re  Dulberg, 129 USPQ 348, 349 (CCPA 1961).

Regarding claim 2, Horn further discloses comprising an attaching portion (e.g. the side with terminals 19, 20, see Fig. 9) that is provided on an outer side of the casing and that is used for attachment to another part (e.g. electrical terminals 19) different from the light-emitting device, wherein the casing and the attaching portion are integrally formed using the one material.

Regarding claim 3, Horn further discloses the attaching portion has a second through hole (4 through holes on the connecting face 18, see Fig. 8) or a notch through which an attaching part used for attachment to the other part is inserted (see Fig. 8).

Regarding claim 4, Horn in view of KIM further discloses the casing (5) includes a back wall (e.g. carrier 2, see Fig. 11, Col. 6; lines 36-55) that is provided so as to face the lid member and to which the one or more light-emitting elements are attached, wherein a thickness of the back wall is greater than a thickness of a portion of the casing different from the back wall (see Fig. 1).

Regarding claim 6, Horn further discloses connecting face (17, see Fig. 2, Col. 5; lines 53-62) connects to the edge (6) of the carrier (2) during mounting. By way of example, a welded connection connects the connecting face (17) to the carrier (2). 
However, Horn fails to disclose or fairly suggest the casing and the lid member are joined by welding or bonding.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use welding for joining the casing and the lid member, since it has been held by the courts that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is disclosed, or suggested, by the Prior Art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding claim 7, Horn further discloses the transparent member (10) includes one or more lens portions that respectively face the one or more first through holes (see Figs. 9 and 11, Col. 6; lines 56-67).

Regarding claim 8, the teachings of Horn have been discussed above.
However, Horn fails to disclose or fairly suggest lens (10) portions are integrally formed.
MIURA teaches a lens section (22, see Fig. 1A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horn by forming the lens to be integrally formed as suggested by MIURA, since it has been held that the term "integral" is sufficiently broad to embrace construction means such as fastening and welding. In re Hotte, 177 USPQ 326, 328 (CCPA 1973).

Regarding claim 9, Horn further disclose the casing (5) includes a protrusion or a counterbore around the one or more first through holes, for positioning the transparent member (10, see Figs. 10 and 11).

Regarding claim 10, Horn further disclose the transparent member (10) and the casing are joined by bonding (e.g. connecting layer 16, see Figs. 10 and 11, Col. 5; lines 13-30).

Regarding claim 11, Horn further disclose the casing has one or more third through holes (openings for receiving first and second terminals, see Fig. 11), light-emitting device further comprising: wiring that passes through the one or more third through holes (first and second terminals 19 and 20) and that is electrically connected to the one or more light-emitting elements; and one or more sealing members that stop gaps around the wiring within the one or more third through holes (see Col. 6; lines 36-55).

Regarding claim 12, the teachings of Horn have been discussed above.
However, Horn is silent with respect to a light-emitting device set comprising: a plurality of light-emitting devices, each of which is the light-emitting device according to claim 1; and a frame member that binds the plurality of light-emitting devices into one assembly.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Horn by adding more light-emitting devices and using frame member that binds them together to provide more functional components, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claims 13 and 14, the teachings of Horn have been discussed above.
However, Horn is silent with respect to light-emitting device set comprising: a plurality of light-emitting devices, each of which is the light-emitting device according to claim 1, wherein one of two adjacent light-emitting devices out of the plurality of light-emitting devices includes a connecting portion, and wherein another of two adjacent light-emitting devices out of the plurality of light-emitting devices includes a connection-accepting portion connected to the connecting portion connecting portion is a recessed portion, and wherein the connection-accepting portion is a protruding portion into which the recessed portion fits.
KIM further disclose a plurality of the lamp housing units (200, see Fig. 2, Para. 0054); a connecting portion. Nishimori further disclose connecting portion (brackets 500, see Fig. 3, Para. 0052) is a recessed portion, and wherein the connection-accepting portion is a protruding portion into which the recessed portion fits.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Horn by adding more light-emitting devices and include a connection-accepting portion connected to the connecting portion binds them together to provide more functional components, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nishimori et al. (US 8,714,771) discloses a light-emitting device (1A, see Fig. 2) comprising: a casing (10, see Figs. 2 and 3, Col. 7; lines 4-13) including an upper surface portion (e.g. a holding member 40, see Fig. 2) having one or more first through holes (openings 43, see Fig. 2) and a lid member (e.g. first cover 15 or second cover 16, see Fig. 2) provided so as to close off the opening (see Fig. 2); WU et al. (US 2013/0194799) discloses an illuminating module includes a cover body, a plurality of lens elements, a flexible element and a light-emitting component; and Miura et al. (US 2011/0114977) discloses a light-emitting device  comprising: a casing, LEDs and lids.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION TUMEBO/
Primary Examiner, Art Unit 2875